IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 95-30829
                              Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,


versus

MICHAEL A. NEWELL,

                                               Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. CR-95-50027-01
                        - - - - - - - - - -
                           June 21, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Michael   A.    Newell    appeals   his     conviction   for   passing

counterfeit United States currency.            He claims that there was

insufficient evidence to support his conviction, that the district

court erred in allowing a government agent to testify as a lay

witness under FED. R. EVID. 701, and that the district court

impermissibly commented on the evidence.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     Based on our review of the record, we conclude that the

evidence was sufficient. See United States v. Acosta, 972 F.2d 86,

89 (5th Cir. 1992).   And, the admission of the agent's Rule 701

testimony was not an abuse of discretion.   See, e.g., United States

v. Dotson, 799 F.2d 189, 194 (5th Cir. 1986).   Finally, as for the

district court's comments on the agent's testimony, no objection

was made on that basis; the comments did not amount to plain error.

See, e.g., United States v. Calverley, 37 F.3d 160, 162-64 (5th

Cir. 1994) (en banc), cert. denied, ___ U.S. ___, 115 S. Ct. 1266

(1995).

                                                    AFFIRMED




                                2